E. BRYAN WILSON
Assistant United States Attorney

G. MICHAEL EBELL
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: michael.ebell@usdoj.gov

Attorney for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,               ) No. 3:19-cr-00114-JMK-MMS
                                             )
                         Plaintiff,          )
                                             )
           vs.                               )
                                             )
     REY JOEL SOTO-LOPEZ,                    )
                                             )
                         Defendant.          )
                                             )

            NOTICE OF INTENT TO USE THE COURT’S DIGITAL
                  EVIDENCE PRESENTATION SYSTEM

         COMES NOW the United States of America, by and through undersigned

 counsel, and hereby gives notice of the United States’ intent to use the Court’s

 Digital Evidence Presentation System (DEPS) during the Motion to Suppress

 Hearing in the above captioned case, currently scheduled to start May 20, 2021,

 at 2:00 p.m.

//

//      Case 3:19-cr-00114-JMK-MMS Document 141 Filed 05/18/21 Page 1 of 2
      RESPECTFULLY SUBMITTED May 18, 2021, in Anchorage, Alaska.

                                               E. BRYAN WILSON
                                               Acting United States Attorney

                                               s/ G. Michael Ebell
                                               G. MICHAEL EBELL
                                               Assistant U.S. Attorney
                                               United States of America

CERTIFICATE OF SERVICE

I hereby certify that on May 18, 2021,
a true and correct copy of the foregoing
was served electronically on:

Gary Colbath

s/ G. Michael Ebell
Office of the U.S. Attorney




U.S. v. Soto-Lopez
3:19-cr-00114-JMK-MMS                  Page 2 of 2
      Case 3:19-cr-00114-JMK-MMS Document 141 Filed 05/18/21 Page 2 of 2
